TCM SMALL-MID CAP GROWTH FUND - TCMMX Supplement dated October 19, 2015 to the Summary Prospectus, Prospectus and Statement of Additional Information dated January 30, 2015 Tygh Capital Management, Inc. (“TCM”), the Advisor to the TCM Small-Mid Cap Growth Fund (the “Fund”), has recommended, and the Board of Trustees of Professionally Managed Portfolios has approved, the liquidation and termination of the Fund. The liquidation is expected to occur after the close of business on November 30, 2015. Effective October 19, 2015, the Fund will no longer accept purchases of new shares.In addition, on November 2, 2015, the Fund’s Advisor will no longer be actively investing the Fund’s assets in accordance with the Fund’s investment objective and policies and the Fund’s assets will be converted into cash and cash equivalents.As a result, as of November 2, 2015, the Fund will no longer be pursuing its stated investment objective.Shareholders of the Fund may redeem their investments as described in the Fund’s Prospectus.Accounts not redeemed by November 30, 2015 will automatically be closed and liquidating distributions, less any required tax withholdings, will be sent to the address of record. If you hold your shares in an IRA account directly with U.S. Bank N.A., you have 60days from the date you receive your proceeds to reinvest your proceeds into another IRA account and maintain their tax-deferred status.You must notify the Fund or your financial advisor prior to November 28, 2015 of your intent to reinvest your IRA account to avoid withholding deductions from your proceeds. Please contact the Fund at 1-800-536-3230 or your financial advisor if you have questions or need assistance. Please retain this Supplement with the Prospectus.
